
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.5


THE COCA-COLA COMPANY
1999 STOCK OPTION PLAN

(Amended and Restated Through December 13, 2006)


Section 1. Purpose

        The purpose of The Coca-Cola Company 1999 Stock Option Plan (the "Plan")
is to advance the interest of The Coca-Cola Company (the "Company") and its
Related Companies (as defined in Section 2) by encouraging and enabling the
acquisition of a financial interest in the Company by officers and other key
employees of the Company or its Related Companies. In addition, the Plan is
intended to aid the Company and its Related Companies in attracting and
retaining key employees, to stimulate the efforts of such employees and to
strengthen their desire to remain in the employ of the Company and its Related
Companies. Also, the Plan is intended to help the Company and its Related
Companies, in certain instances, to attract and compensate consultants to
perform key services.

Section 2. Definitions

"Board" means the Board of Directors of the Company.

"Business Day" means a day on which the New York Stock Exchange is open for
securities trading.

"Change in Control" shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A under the Securities Exchange Act of 1934 ("1934 Act") as in
effect on January 1, 1999, provided that such a change in control shall be
deemed to have occurred at such time as (i) any "person" (as that term is used
in Sections 13(d) and 14(d)(2) of the 1934 Act), is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the 1934 Act as in effect on January 1,
1999) directly or indirectly, of securities representing 20% or more of the
combined voting power for election of directors of the then outstanding
securities of the Company or any successor of the Company; (ii) during any
period of two (2) consecutive years or less, individuals who at the beginning of
such period constituted the Board of Directors cease, for any reason, to
constitute at least a majority of the Board of Directors, unless the election or
nomination for election of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) the shareowners of the Company approve any merger
or consolidation as a result of which the KO Common Stock (as defined below)
shall be changed, converted or exchanged (other than a merger with a wholly
owned subsidiary of the Company) or any liquidation of the Company or any sale
or other disposition of 50% or more of the assets or earning power of the
Company, and such merger, consolidation, liquidation or sale is completed; or
(iv) the shareowners of the Company approve any merger or consolidation to which
the Company is a party as a result of which the persons who were shareowners of
the Company immediately prior to the effective date of the merger or
consolidation shall have beneficial ownership of less than 50% of the combined
voting power for election of directors of the surviving corporation following
the effective date of such merger or consolidation, and such merger,
consolidation, liquidation or sale is completed; provided, however, that no
Change in Control shall be deemed to have occurred if, prior to such times as a
Change in Control would otherwise be deemed to have occurred, the Board of
Directors determines otherwise. Additionally, no Change in Control will be
deemed to have occurred under clause (i) if, subsequent to such time as a Change
of Control would otherwise be deemed to have occurred, a majority of the
Directors in office prior to the acquisition of the securities by such person
determines otherwise.

1

--------------------------------------------------------------------------------






"Committee" means a committee appointed by the Board of Directors in accordance
with the Company's By-Laws from among its members.

"Disabled" or "Disability" means a condition for which an optionee becomes
eligible for a disability benefit under the long term disability insurance
policy issued to the Company providing Basic Long Term Disability Insurance
benefits pursuant to The Coca-Cola Company Health and Welfare Benefits Plan, or
under any other long term disability plan which hereafter may be maintained by
the Company, whether or not the optionee is covered by such plans.

"ISO" means an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended.

"KO Common Stock" means The Coca-Cola Company Common Stock, par value $.25 per
share.

"Majority-Owned Related Company" means a Related Company in which the Company
owns, directly or indirectly, 50% or more of the voting stock or capital on the
date an Option is granted.

"NSO" means a stock option that does not constitute an ISO.

"Options" means ISOs and NSOs granted under this Plan.

"Related Company" or "Related Companies" means corporation(s) or other business
organization(s) in which the Company owns, directly or indirectly, 20% or more
of the voting stock or capital at the relevant time.

"Retire" means to enter Retirement.

"Retirement" means an employee's termination of employment on a date which is on
or after the earliest date on which such employee would be eligible for an
immediately payable benefit pursuant to (i) for those employees eligible for
participation in the Company's Supplemental Retirement Plan, the terms of that
Plan and (ii) for all other employees, the terms of the Employee Retirement Plan
(the "ERP"), whether or not the employee is covered by the ERP. Notwithstanding
the above, if an employee receiving severance payment(s) would have been
eligible for Retirement as defined above had the employee continued his
employment for a period equal to the period of the proposed severance
payment(s), the employee will be deemed retired under this plan as of the date
severance begins.

Section 3. Options

        The Company may grant ISOs and NSOs to those persons meeting the
eligibility requirements in Section 6(a) and NSOs to those persons meeting the
eligibility requirements in Sections 6(b) and 6(c).

Section 4. Administration

        The Plan shall be administered by the Committee. No person, other than
members of the Committee, shall have any discretion concerning decisions
regarding the Plan. The Committee shall determine the key employees of the
Company and its Related Companies (including officers, whether or not they are
directors) and consultants to whom, and the time or times at which, Options will
be granted; the number of shares to be subject to each Option; the duration of
each Option; the time or times within which the Option may be exercised; the
cancellation of the Option (with the consent of the holder thereof); and the
other conditions of the grant of the Option, at grant or while outstanding,
pursuant to the terms of the Plan. The provisions and conditions of the Options
need not be the same with respect to each optionee or with respect to each
Option.

        The Committee may, subject to the provisions of the Plan, establish such
rules and regulations as it deems necessary or advisable for the proper
administration of the Plan, and may make determinations and may take such other
action in connection with or in relation to the Plan as it deems

2

--------------------------------------------------------------------------------




necessary or advisable. Each determination or other action made or taken
pursuant to the Plan, including interpretation of the Plan and the specific
conditions and provisions of the Options granted hereunder by the Committee,
shall be final and conclusive for all purposes and upon all persons including,
but without limitation, the Company, its Related Companies, the Committee, the
Board, officers and the affected employees and consultants to the Company and/or
its Related Companies, optionees and the respective successors in interest of
any of the foregoing.

Section 5. Stock

        The KO Common Stock to be issued, transferred and/or sold under the Plan
shall be made available from authorized and unissued KO Common Stock or from the
Company's treasury shares. The total number of shares of KO Common Stock that
may be issued or transferred under the Plan pursuant to Options granted
thereunder may not exceed 120,000,000 shares (subject to adjustment as described
below). Such number of shares shall be subject to adjustment in accordance with
Section 5 and Section 11. KO Common Stock subject to any unexercised portion of
an Option which expires or is canceled, surrendered or terminated for any reason
may again be subject to Options granted under the Plan.

Section 6. Eligibility

        Options may be granted to

(a)employees of the Company and its Majority-Owned Related Companies,

(b)particular employee(s) of a Related Company, who within the past eighteen
(18) months were employee(s) of the Company or a Majority-Owned Related Company,
and in rare instances to be determined by the Committee in its sole discretion,
employees of a Related Company who have not been employees of the Company or a
Majority-Owned Related Company within the past eighteen (18) months, and

(c)consultants providing key services to the Company or its Related Companies
(provided that consultants are natural persons and are not former employees of
the Company or any Related Company, and that consultants shall be eligible to
receive only NSOs and shall not be eligible to receive ISOs).

        No person shall be granted the right to acquire, pursuant to Options
granted under the Plan, more than 5% of the aggregate number of shares of KO
Common Stock originally authorized under the Plan, as adjusted pursuant to
Section 11.

Section 7. Awards of Options

        Except as otherwise specifically provided in this Plan, Options granted
pursuant to the Plan shall be subject to the following terms and conditions:

        (a)   Option Price. The Option price shall be 100% of the fair market
value of the KO Common Stock on the date of grant. The fair market value of a
share of KO Common Stock shall be the average of the high and low market prices
at which a share of KO Common Stock shall have been sold on the date of grant,
or on the next preceding trading day if such date was not a trading date, as
reported on the New York Stock Exchange Composite Transactions listing.

        (b)   Payment of Option Price. The Option price shall be paid in full at
the time of exercise, except as provided in the next sentence. If an exercise is
executed by Merrill Lynch, Pierce, Fenner & Smith using the cashless method, the
exercise price shall be paid in full no later than the close of business on the
third Business Day following the exercise.

3

--------------------------------------------------------------------------------






        Payment may be in cash or, upon conditions established by the Committee,
by delivery of shares of KO Common Stock owned for at least six (6) months by
the optionee prior to the date of exercise.

        The optionee, if a U.S. taxpayer, may elect to satisfy Federal, state
and local income tax liabilities due by reason of the exercise by the
withholding of shares of KO Common Stock.

        If shares are delivered to pay the Option price or if shares are
withheld for U.S. taxpayers to satisfy such tax liabilities, the value of the
shares delivered or withheld shall be computed on the basis of the reported
market price at which a share of KO Common Stock most recently traded prior to
the time the exercise order was processed. Such price will be determined by
reference to the New York Stock Exchange Composite Transactions listing.

        (c)   Exercise May Be Delayed Until Withholding is Satisfied. The
Company may refuse to recognize the exercise an Option if the optionee has not
made arrangements satisfactory to the Company to satisfy the tax withholding
which the Company determines is necessary to comply with applicable
requirements.

        (d)   Duration of Options. The duration of Options shall be determined
by the Committee, but in no event shall the duration of an ISO exceed ten
(10) years from the date of its grant or the duration of an NSO exceed fifteen
(15) years from the date of its grant.

        (e)   Vesting. Options shall contain such vesting terms as are
determined by the Committee, at its sole discretion, including, without
limitation, vesting upon the achievement of certain specified performance
targets. In the event that no vesting determination is made by the Committee,
Options shall vest as follows: (1) 25% on the first anniversary of the date of
the grant; (2) 25% on the second anniversary of the date of the grant; (3) 25%
on the third anniversary of the date of the grant; and (4) 25% on the fourth
anniversary of the date of the grant.

        (f)    Other Terms and Conditions. Options may contain such other
provisions, not inconsistent with the provisions of the Plan, as the Committee
shall determine appropriate from time to time, including vesting provisions;
provided, however, that, except in the event of a Change in Control or the
Disability or death of the optionee, no grant shall provide that an Option shall
be exercisable in whole or in part for a period of twelve (12) months from the
date on which the Option is granted. The grant of an Option to any employee
shall not affect in any way the right of the Company and any Related Company to
terminate the employment of such employee. The grant of an Option to any
consultant shall not affect in any way the right of the Company and any Related
Company to terminate the services of such consultant.

        (g)   ISOs. The Committee, with respect to each grant of an Option to an
optionee, shall determine whether such Option shall be an ISO, and, upon
determining that an Option shall be an ISO, shall designate it as such in the
written instrument evidencing such Option. If the written instrument evidencing
an Option does not contain a designation that it is an ISO, it shall not be an
ISO.

        The aggregate fair market value (determined in each instance on the date
on which an ISO is granted) of the KO Common Stock with respect to which ISOs
are first exercisable by any optionee in any calendar year shall not exceed
$100,000 for such optionee (or such other time limit as may be required by the
Internal Revenue Code of 1986, as amended). If any subsidiary or Majority-Owned
Related Company of the Company shall adopt a stock option plan under which
Options constituting ISOs may be granted, the fair market value of the stock on
which any such incentive stock options are granted and the times at which such
incentive stock options will first become exercisable shall be taken into
account in determining the maximum amount of ISOs which may be granted to the
optionee under this Plan in any calendar year.

4

--------------------------------------------------------------------------------






Section 8. Nontransferability of Options

        No Option granted pursuant to the Plan shall be transferable otherwise
than by will or by the laws of descent and distribution. During the lifetime of
an optionee, the Option shall be exercisable only by the optionee personally or
by the optionee's legal representative.

Section 9. Effect of Termination of Employment, Other Changes of Employment or
Employer Status, Death, Retirement or a Change in Control

        (a)   For Employees. For optionees who are employees of the Company or
its Related Companies on the date of grant, the following provisions shall
apply:

Event

--------------------------------------------------------------------------------

  Impact on Vesting

--------------------------------------------------------------------------------

  Impact on Exercise Period

--------------------------------------------------------------------------------

Employment terminates upon Disability   All Options become immediately vested  
Option expiration date provided in grant continues to apply Employment
terminates upon Retirement   Option held at least 12 full calendar months become
immediately vested; Options held less than 12 full calendar months are forfeited
  Option expiration date provided in grant continues to apply Employment
terminates upon death   All Options become immediately vested   Right of
executor, administrator of estate (or other transferee permitted by Section 8)
terminates on earlier of (1) 12 months from the date of death, or (2) the
expiration date provided in the Option Employment terminates upon Change in
Control   All Options become immediately vested   Option expiration date
provided in grant continues to apply Termination of employment where optionee
receives serial severance payment(s).   Unvested Options are forfeited.  
Options expire upon the earlier of (1) the end of the severance period, but not
less than 6 months from the termination date, or (2) the Option expiration date
provided in the grant. Termination of employment where optionee does not receive
serial severance payment(s).   Unvested Options are forfeited   Expires upon
earlier of 6 months from termination date or Option expiration date provided in
grant US military leave   Vesting continues during leave   Option expiration
date provided in grant continues to apply Eleemosynary service   Committee's
discretion   Committee's discretion US FMLA leave of absence   Vesting continues
during leave   Option expiration date provided in grant continues to apply

5

--------------------------------------------------------------------------------



Event

--------------------------------------------------------------------------------

  Impact on Vesting

--------------------------------------------------------------------------------

  Impact on Exercise Period

--------------------------------------------------------------------------------

Company investment in optionees employer falls under 20% (this constitutes a
termination of employment under the Plan, effective the date the investment
falls below 20%)   Unvested Options are forfeited   Expires upon earlier of
6 months from termination date or Option expiration date provided in grant OR  
      employment is transferred to an entity in which the Company's ownership
interest is less than 20%         Employment transferred to Related Company  
Vesting continues after transfer   Option expiration date provided in grant
continues to apply Death after employment has terminated but before Option has
expired (note that termination of employment may have resulted in a change to
the original Option expiration date provided in the grant)   Not applicable  
Right of executor, administrator of estate (or other transferee permitted by
Section 8) terminates on earlier of (1) 12 months from the date of death, or
(2) the Option expiration that applied at the date of death (note that
termination of employment may have resulted in a change to the original Option
expiration date provided in the grant)

        In the case of other leaves of absence not specified above, optionees
will be deemed to have terminated employment (so that Options unvested will
expire and the Option exercise period will end on the earlier of 6 months from
the date the leave began or the Option expiration date provided in the grant),
unless the Committee identifies a valid business interest in doing otherwise in
which case it may specify what provisions it deems appropriate in its sole
discretion; provided that the Committee shall have no obligation to consider any
such matters.

        (b)   For Consultants. For optionees who are consultants, the provisions
relating to changes of work assignment, death, disability, Change in Control, or
any other provision of an Option shall be determined by the Committee at the
date of the grant.

        (c)   Committee Retains Discretion To Establish Different Terms Than
Those Provided in Sections 9(a) or 9(b). Notwithstanding the foregoing
provisions, the Committee may, in its sole discretion, establish different terms
and conditions pertaining to the effect of an optionee's termination on the
expiration or exercisability of Options at the time of grant or (with the
consent of the affected optionee) on the expiration or exercisability of
outstanding Options. However, no Option can have a term of more than fifteen
years.

Section 10. No Rights as a ShareOwner

        An optionee or a transferee of an optionee pursuant to Section 8 shall
have no right as a shareowner with respect to any KO Common Stock covered by an
Option or receivable upon the exercise of an Option until the optionee or
transferee shall have become the holder of record of such KO Common Stock, and
no adjustments shall be made for dividends in cash or other property or other
distributions or rights in respect to such KO Common Stock for which the record
date is prior to the

6

--------------------------------------------------------------------------------




date on which the optionee or transferee shall have in fact become the holder of
record of the share of KO Common Stock acquired pursuant to the Option.

Section 11. Adjustment in the Number of Shares and in Option Price

        In the event there is any change in the shares of KO Common Stock
through the declaration of stock dividends, or stock splits or through
recapitalization or merger or consolidation or combination of shares or
spin-offs or otherwise, the Committee or the Board shall make an appropriate
adjustment in the number of shares of KO Common Stock available for Options as
well as the number of shares of KO Common Stock subject to any outstanding
Option and the Option price or exercise price thereof. Any such adjustment may
provide for the elimination of any fractional shares which might otherwise
become subject to any Option without payment therefor.

Section 12. Amendments, Modifications and Termination of the Plan

        The Board or the Committee may terminate the Plan at any time. From time
to time, the Board or the Committee may suspend the Plan, in whole or in part.
From time to time, the Board or the Committee may amend the Plan, in whole or in
part, including the adoption of amendments deemed necessary or desirable to
qualify the Options under the laws of various countries (including tax laws) and
under rules and regulations promulgated by the Securities and Exchange
Commission with respect to optionees who are subject to the provisions of
Section 16 of the 1934 Act, or to correct any defect or supply an omission or
reconcile any inconsistency in the Plan or in any Option granted thereunder, or
for any other purpose or to any effect permitted by applicable laws and
regulations, without the approval of the shareowners of the Company. However, in
no event may additional shares of KO Common Stock be allocated to the Plan or
any outstanding option be repriced or replaced without share-owner approval.
Without limiting the foregoing, the Board of Directors or the Committee may make
amendments applicable or inapplicable only to participants who are subject to
Section 16 of the 1934 Act.

        No amendment or termination or modification of the Plan shall in any
manner affect any Option theretofore granted without the consent of the
optionee, except that the Committee may amend or modify the Plan in a manner
that does affect Options theretofore granted upon a finding by the Committee
that such amendment or modification is in the best interest of holders of
outstanding Options affected thereby. Grants of ISOs may be made under this Plan
until February 18, 2009 or such earlier date as this Plan is terminated, and
grants of NSOs may be made until all of the 120,000,000 shares of KO Common
Stock authorized for issuance hereunder (adjusted as provided in Sections 5 and
11) have been issued or until this Plan is terminated, whichever first occurs.
The Plan shall terminate when there are no longer Options outstanding under the
Plan, unless earlier terminated by the Board or by the Committee.

Section 13. Governing Law

        The Plan and all determinations made and actions taken pursuant thereto
shall be governed by the laws of the State of Georgia and construed in
accordance therewith.

7

--------------------------------------------------------------------------------





QuickLinks


THE COCA-COLA COMPANY 1999 STOCK OPTION PLAN (Amended and Restated Through
December 13, 2006)
